HENDRICK, J.
The plaintiff, suing the defendant upon a promissory note, alleged that the defendant by Charles Michaels, its president, made and delivered to one Morris Schwartz its promissory note, etc. The only testimony given as to the execution of the note which was thereafter admitted as evidence over the defendant’s objection was by Morris Schwartz, who testified that he knew “Michael Horn; that he [Horn] gave him the note; that he knew his signature and saw him sign the note in question.” The witness was evidently confused or his attorney was heedless, as it is evident that he saw Mr. Michaels of the Michael Horn Company sign the note. Nevertheless there is no proof in the record that the defendant by any of its authorized officers executed the note, and there must be a new trial.
Judgment reversed and new trial ordered, with costs to appellant to abide the event. All concur.